NO. 12-22-00040-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

KYLE HAYNES,                                     §      APPEAL FROM THE 217TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

JACKY J. JUMPER,
APPELLEE                                         §      ANGELINA COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On March 3, 2022, the Clerk of this Court notified Appellant, Kyle Hanes, that the filing
fee in this appeal is due. Appellant was informed that failure to remit the filing fee on or before
March 14, would result in the Court’s taking appropriate action, including dismissal of the case
without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee passed,




                                                 1
and Appellant has not responded to this Court’s notice, paid the filing fee, or otherwise shown
that he is excused from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered March 23, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          The case information sheet from the Angelina County District Clerk’s Office reflects that Appellant has
not been declared indigent.
         2
             We also note that Appellant has not filed the required docketing statement. See TEX. R. APP. P. 32.1.


                                                            2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 23, 2022


                                         NO. 12-22-00040-CV


                                          KYLE HAYNES,
                                             Appellant
                                                V.
                                         JACKY J. JUMPER,
                                             Appellee


                                Appeal from the 217th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-00028-22-01)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3